Citation Nr: 0700136	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-03 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the RO denied the veteran's 
claim for service connection for PTSD.  

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge at the Boston, Massachusetts 
RO.  A copy of the hearing transcript has been associated 
with the claims file. 

In a September 2003 report, a VA psychiatrist indicated that 
the veteran was unemployable because of his PTSD.  Where a 
veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) (2005) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  In view of the award of service connection for PTSD 
in the decision below, the Board finds that the record raises 
an inferred claim for a total rating based on individual 
unemployability, which is referred to the RO for initial 
adjudication.



FINDING OF FACT

Current PTSD is linked to an in-service stressor for which 
there is credible supporting evidence.



CONCLUSIONS OF LAW

1.  The presumption of soundness is not rebutted with regard 
to PTSD.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b) (2006).

2.  PTSD was incurred in active service.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  
The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the appellant in substantiating his claim.  

II.  Relevant Laws and Regulations

Service Connection-General

Service connection will be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Even if there is no record of psychosis in service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).  

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  

PTSD Laws and Regulations-Sexual Assault

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The following provisions apply to claims based on in-service 
personal assault:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources. Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to:  a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  
38 C.F.R. § 3.304(f)(3) (2006)).

III.  Factual Background

The veteran has contended, in both written statements and 
hearing testimony, that he has current PTSD as the result of 
sexual assaults in service.  In a letter, received by the RO 
in September 2003, that while he was stationed in Germany, he 
was sexually assaulted by his mess Sergeant on four separate 
occasions from July to August 1971.  The veteran related that 
he was placed in corrective custody after he tried to stab 
his assailant in a drunken rage.  In effect, the veteran 
claims that he has PTSD which was caused by sexual trauma 
during his childhood and which was aggravated by his military 
service.

The veteran's service medical records are entirely negative 
for any complaints or clinical findings referable to a 
psychiatric disability, to include PTSD.  

A February 1971 service enlistment examination report 
reflects that the veteran was found to have been 
psychiatrically "normal."  An April 1971 Report of Mental 
Status Evaluation reflects that the veteran did not 
demonstrate any significant mental illness.  In September 
1971, it was noted that the veteran had a history of 
bedwetting for his entire life.  A December 1971 service 
separation examination report reflects that the veteran was 
found to have been psychiatrically "normal" at discharge.  

The veteran's service personnel records are significant for a 
reported change in his performance, especially upon his 
arrival in Germany on July 20, 1971.  Prior to that time, the 
veteran had been charged with one offense under the 
provisions of Article 15 of the Uniform Code of Military 
Justice (UCMJ); he introduced an alcoholic beverage into the 
barracks assigned to trainee personnel in mid-June 1971.  A 
Record of Counseling Session reflects that from August to 
November 1971, the veteran received counseling for failing to 
report for work due to intoxication, having a poor attitude 
and for being disrespectful and disobedient to his superiors.  

The veteran also received punishment under Article 15 of the 
UCMJ in September and December 1971 for wrongfully holding a 
knife in front of Sergeant Grady Williams and for 
disrespecting a superior Warrant Officer and grabbing him on 
the shoulder, respectively.  

In January 1972, the veteran received a general discharge for 
"unsuitability" for military life.  At that time, it was 
noted that since July 22, 1971, two days after the veteran 
arrived in Germany, his conduct and efficiency ratings were 
"unsatisfactory;" the veteran's performance was 
characterized by intentional absence and neglect of his 
duties and behavior which rendered him of not future value to 
military service.  In February 1978, the veteran's discharge 
status was upgraded to Under Honorable Conditions. 

Post-service VA treatment and examination reports, dated from 
May 1999 to December 2004, reflect that the veteran first 
reported a history of his military sexual trauma to a VA 
psychologist in July 2002.  At that time, the veteran gave a 
history of childhood and military sexual and physical abuse, 
which is consistent with that previously recorded herein.  

The VA psychologist noted that because of the appellant's 
extensive history of childhood trauma, it was impossible to 
ascertain if symptoms were or were not present prior to 
"traumatization."  The VA psychologist further reported 
that it was not possible to differentiate between the 
symptoms related to the appellant's childhood trauma and 
those associated with his military trauma.  After a mental 
status evaluation of the appellant, which included a battery 
of psychological testing, the VA psychologist entered Axis I 
diagnoses of PTSD and recurrent, major depressive disorder.  

In a letter, dated in September 2003, the veteran's VA 
psychiatrist stated that the veteran met the diagnostic 
criteria for PTSD and alcohol dependence.  The psychiatrist 
noted that the veteran consumed alcohol in an attempt to dull 
his painful re-experiencing of events that were related to 
military sexual trauma.  

The VA psychiatrist reported that the veteran's history was 
significant for childhood physical, psychological and sexual 
trauma, along with, a familial history of alcoholism.  That 
being the case, the psychiatrist strongly felt that the 
veteran probably had PTSD [prior to service] as a result of 
his childhood trauma and strong genetic predisposition for 
alcohol dependence and that his military sexual trauma 
"pushed him over the edge" and led to an increase in his 
drinking and PTSD symptoms.  

The VA psychiatrist bolstered his conclusion by pointing out 
that the veteran's performance during service did not decline 
until he began to drink excessively in order to numb himself 
from the horror of the military sexual trauma.  In 
conclusion, the VA psychiatrist stated that the veteran's 
PTSD exacerbation from his military sexual trauma had 
tremendously interfered with his ability to maintain gainful 
employment because he was unable to deal appropriately with 
supervisory personnel-authority figures whom he saw as 
reincarnations of the sergeant who assaulted him during 
service.   

During a January 2004 VA fee-basis examination, the veteran 
related a history of childhood physical abuse by his father, 
and military sexual abuse, consistent with that previously 
recorded in this decision.  In addition, he reported that he 
had been thrown out of kindergarten for psychiatric problems, 
that his mother had sent him to a state hospital at age 11, 
that he began running away from home at age 12, left school 
in the 10th grade at age 17.  The veteran said that he was 
receiving disability benefits from the Social Security 
Administration because of his inability to hold down a job.  
After a mental status examination, the examiner's impression 
was that the veteran was clearly a troubled child with clear 
evidence of psychopathology by "avoid events in military 
service."  

IV.  Analysis

A psychiatric disability, to include PTSD, was not "noted" 
on the veteran's entrance examination in February 1971.  
38 U.S.C.A. § 1111.  Consequently, the veteran is presumed to 
have been in sound condition at entry, at least as far as 
PTSD is concerned.   

The veteran's treating psychiatrist has opined that the 
appellant probably had PTSD prior to service due to his 
childhood trauma and strong genetic predisposition for 
alcohol dependence.  The appellant does not dispute this 
finding, and there is no evidence to the contrary.  The 
January 2004 examiner also found that the veteran was clearly 
troubled as a child. 

Neither of these opinions is sufficiently definitive that 
PTSD clearly and unmistakably pre-existed service.  There are 
no other competent opinions on the question of whether PTSD 
existed prior to service.  Accordingly, the evidence is not 
clear and unmistakable that PTSD existed prior to service.  
38 U.S.C.A. § 1111.

Turning to the criteria for service connection for PTSD, VA 
examiners and his treating psychiatrist have found that he 
meets the criteria for a diagnosis of that disorder.  There 
is evidence of behavior changes proximate to the time of the 
claimed in-service sexual assaults.  There is, thus, credible 
supporting evidence of the claimed stressors.  The VA 
psychiatrist, and apparently the VA examiner, linked the 
current PTSD, at least in part, to the in-service stressor.  
Accordingly, all three of the requirements for service 
connection for PTSD are satisfied.  As the evidence is in 
favor of the claim, service connection for PTSD is granted.

ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


